Gtven, J.
*6141 2 *613On the trial, Peter Anton testified as follows: “He (plaintiff) said that my father and mother are going to sign the note, and he would like to have me and my brother Nic to sign too, for it will be only an accommodation for him. Then he could sign the note over to the bank at Dubuque, or some place else, if he had good security on it. And he said he never would come upon us for any payment. * * * ‘You do not have to pay. I will never ask you or your brother Nic to pay anything for it.’ ” Nick Anton testified: “He (plaintiff) asked me and him (Peter) how we would like to sign a note for father. We told him we had enough to do ourselves; that we did not like to sign anything for anybody else, because we did not want to pay anything as long as we did not get anything for it. He said, ‘I will never trouble you fellows for it. I might get .into a fix down there, and if I had a secured note I could put it in bank for a week or two, and borrow money on it, and I will pay it back again, and keep it in my possession, and after that I will never trouble you for it. It is just an accommodation; if you want to help me out, that is all right.’ ” Plaintiff moved to strike all that part of this evidence which says that plaintiff said he never would trouble them for the money, and would not require them to pay the note, upon the ground that the same was contradictory of *614the terms of the written instrument. The motion was sustained, thereby leaving the defendants without any evidence to sustain the allegations of their answer, except that they were sureties on the note. The evidence shows without conflict that the note was executed in consideration of money loaned to John Anton, and not for a pre-existing debt. It was also alleged in answer that this cause had been previously adjudicated, but no evidence whatever was offered in support of this allegation. The several assignments of error resolve themselves into the single inquiry whether the court erred in sustaining plaintiff’s motion to strike said evidence. The evidence stricken was that part which shows that plaintiff stated that he would never come back on these defendants for payment, and that they would not have to pay the note. Clearly, such promises were contradictory of the terms of the written instrument, and, under a very familiar rule, were not admissible in evidence in this action. In so far as the evidence tended to show that appellants were accommodation makers of the note, it was not stricken out; but it certainly fails entirely to support this defense. They signed the note given by their father for a loan made to him at that time, as securities for him. That plaintiff requested them to so sign that he might be able to use the paper in bank does not constitute them accommodation makers. Being sureties, they were liable upon the note, and there was no error in the action of the court. Aeeibmed.